Citation Nr: 0303705	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

(The issue of a merits-based determination of entitlement to 
service connection for the cause of the veteran's death, and 
the associated issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to May 1972.  He also served in the New York Air National 
Guard.  He died in July 1976.  The appellant is the veteran's 
surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, denying service connection for the cause of the 
veteran's death. 

The Board is undertaking additional development on the merits 
of the issue of entitlement to service connection for the 
cause of the veteran's death.  This additional development is 
pursuant to authority codified at 38 C.F.R. § 19.9(a)(2) 
(2002).  When the development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  The associated issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits is deferred pending this development.  




FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a February 1979 rating decision.  A timely 
appeal was not presented, and that rating decision is final.

2.  Evidence received since the February 1979 rating decision 
is new and so significant that it must be considered in order 
to fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received since a February 
1979 RO decision denying service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Consideration

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the appellant's claim, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The new 
provisions of 38 C.F.R. § 3.156, however, only apply to 
claims filed after August 29, 2001.  As this claim was 
received prior to that date, the provisions of 38 C.F.R. § 
3.156 (2001) are for application.  Otherwise, the VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  With respect to 
previously disallowed claims, however, nothing in 38 U.S.C.A. 
§ 5103A shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented.  38 U.S.C.A. § 5103A(f).  Moreover, VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations require 
that VA notify the claimant of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which of 
the evidence is to be provided by the claimant and which VA 
will attempt to obtain on behalf of the claimant.

In this case, the appellant was informed of the provisions of 
the VCAA in a supplemental statement of the case issued in 
October 2002.  With respect to the issue before the Board the 
appellant can be afforded no more favorable assistance under 
the VCAA because the undersigned finds that new and material 
evidence has been submitted.  Additional development will be 
undertaken for the underlying claim for service connection, 
following this decision reopening the claim.  No further 
development prior to the Board's reopening of the claim is 
required.  Any failure to provide any additional notice prior 
to this decision is of no prejudice to the appellant.  
Accordingly, the Board is satisfied that the VA has satisfied 
its duty under the VCAA with respect to this claim, to notify 
the appellant of deficiencies in her claim, and of action to 
be taken by the VA and action to be taken by the appellant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence to Reopen Claim

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides, in pertinent part, that in order to reopen a claim 
of entitlement to service connection new and material 
evidence must be submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

The Board must perform a two-step analysis when the claimant 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The language of 
Section 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  Hodge v. 
West, 155 F. 3d. 1356 (1998).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death.  Rather, it must be shown that there was 
a causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. § 3.312(b), (c) (2002).

The RO denied service connection for the cause of the 
veteran's death in February 1979.  That denial was based on 
the evidence then of record which included service medical 
records, a September 1972 VA examination report, and the 
death certificate.  The latter showed that the veteran died 
due to aspiration pneumonia due to or as a consequence of a 
Darvon overdose.  The veteran's death was ruled a suicide.  
The appellant did not submit a timely disagreement to the 
February 1979 decision.  See 38 C.F.R. § 20.302(a) (2002).   

At the time of the veteran's death he was service connected 
for multiple injuries related to wounds and lacerations 
incurred in-service.  

Evidence added to the record subsequent to the February 1979 
RO decision includes a July 1976 terminal hospital report 
from Amsterdam Hospital, Amsterdam, New York, as well as a 
post mortem examination report and a toxicology report.  
Further, an April 2002 VA medical report offered an opinion 
as to the relationship between the veteran's service 
connected disorders and the cause of his death.  This 
evidence is new and so significant that it must be considered 
together with all the evidence of record in order to fairly 
decide the claim on the merits.  Accordingly, the claim must 
be reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

